Citation Nr: 1440315	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for service-connected residuals of right great toe injury (right toe disability).  

2. Entitlement to a disability evaluation in excess of 10 percent for service-connected patellofemoral syndrome of right knee (right knee disability).  

3. Entitlement to a compensable disability evaluation for service-connected post-operative residuals left varicocele (left testicle disability).  

4. Entitlement to a compensable disability evaluation for service-connected erectile dysfunction (ED).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1992.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for increased ratings.  

In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript from that hearing is associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In September 2012 and September 2013, the Board remanded the claim for further development of the record, to include seeking clarification as to whether the Veteran desired a Board hearing, ordering that outstanding VA records be obtained, and that VA examination and medical opinion be scheduled.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

Finally, in a January 2014 VA Form 21-526, Veteran's Application for Compensation or Pension, the issues of entitlement to service connection for rhinitis, sinusitis, Gulf War syndrome, a skin disorder, a right ankle disorder, a cardiovascular disability, dizziness and blurred vision, as well as a request to reopen claims for service connection for a sleep disorder and headaches, were reasonably raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers this matter to the AOJ for appropriate action.  

The issue of entitlement to a compensable disability evaluation for ED is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. For the duration of the appeal, the Veteran's right toe disability has been productive of severe hallux rigidus.  

2. For the duration of the appeal, the Veteran's right knee disability includes degenerative arthritic changes and has been productive of slight lateral instability, and pain with flexion to no less than 120 degrees including on repetition and extension to 0 degrees.  

3. For the duration of the appeal, the Veteran's left testicle disability has been productive of complete atrophy of one testis.  





CONCLUSIONS OF LAW

1. The criteria for a disability evaluation of 10 percent for the service-connected right toe disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5281-5283 (2013).  

2. The criteria for a disability evaluation in excess of 10 percent for the service-connected right knee disability manifested by painful limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5003, 5010, 5261 (2013).  

3. The criteria for a separate 10 percent disability rating for the service-connected right knee disability manifested by lateral instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013).  

4. The criteria for a compensable disability evaluation for the service-connected left testicle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.115a, 4.115b, DC 7523 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied by way of May 2008, March 2009, February 2010, and October 2013 letters, sent prior to and since the September 2008 rating decision, which informed the Veteran of his duty and the VA's duty for obtaining evidence.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Further, he was notified that to substantiate a claim he must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on his employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's private and VA treatment records, and lay statements have been obtained.  

The Board acknowledges that in May 2014 the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Form 21-4142), in May 2014, and requested that treatment records from "Tulane Medical Center," dated from 1996 to 2005 be obtained.  However, the Board notes that these records are not relevant for the period on appeal because the claim for an increased rating was filed in May 2008.  Thus, no attempt will be made to obtain these records.  

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds that the June 2008, July 2008, October 2013, November 2013, and December 2013 VA examination reports are adequate because the examiners discussed the Veteran's medical history, described the nature and severity of the service-connected right toe, right knee, and left testicle disabilities in sufficient detail, and supported all conclusions with analysis and, where possible, objective test results.  Also, these examinations included discussions of the effect of the Veteran's right toe, right knee, and left testicle disabilities on occupational functioning and daily activities.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2013).  

Analysis

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

Where, as in this case, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Under 38 C.F.R. § 4.71a, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from service-connected left knee disability.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


Right toe disability

The RO has evaluated the Veteran's right toe disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5283 effective April 12, 1994.  Initially, the Board notes that there are multiple diagnostic codes under the Schedule for rating foot disabilities.  Although the RO rated the Veteran under DC 5283, it appears that application of  DC 5281 is more appropriate given the Veteran's symptoms and diagnosis. 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. Any change in Diagnostic Code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board will consider whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Malunion or nonunion of the tarsal or metatarsal bones warrant a 10 percent evaluation if it is moderate, a 20 percent evaluation if it is moderately severe, or 30 percent if it is severe.  A 40 percent evaluation is warranted if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5283.  

Consideration under DCs 5277 (bilateral weak foot), 5279 (unilateral or bilateral metatarsalgia, anterior (Morton's disease)), 5280 (unilateral Hallux valgus), 5281 (unilateral, severe Hallux rigidus), and 5282 (hammer toe) would not result in a disability rating higher than 10 percent.  However, consideration under DCs 5276 (acquired flatfoot), 5278 (acquired claw foot (pes cavus)), and 5284 (other foot injuries) could result in disability ratings higher than 10 percent.  

The Board has considered whether DCs 5276, 5278 and 5284 may apply in this case.  The Board concludes that DC 5276 for acquired flatfoot is not applicable, as the clinical and lay record does not show findings of acquired flatfoot.  DC 5278 for claw foot, (pes cavus) is not applicable, as the clinical and lay record does not show findings of claw foot.  Also, a separate rating under DC 5284 would constitute pyramiding.  38 C.F.R. § 4.14.  Further inquiry into DC 5284 is not warranted.  The Board concludes that there are no potentially applicable DCs that could result in a higher rating for right toe disability under DCs 5276, 5278, or 5284.  See 38 C.F.R. § 4.71a.  

A VA feet examination report, dated in July 2008, shows the Veteran reported symptoms of pain in the first metatarsophalangeal joint of the right foot while standing and walking, and flare-ups of foot joint disease on a weekly or more weekly basis, lasting less than one day, and relieved by rest and aggravated by walking.  During his flare-ups the Veteran is unable to perform his daily activities and has to rest.  He indicated that he could not stand for up for more than one hour or walk for more than a quarter of a mile, but denied requiring any assistive devices.  On physical examination, the examiner observed there was objective evidence of painful motion in dorsiflexion of hallux with 10 degrees of painful dorsiflexion, stiffness of the joint, and hallux valgus or rigidus, as well as tenderness and abnormal weight bearing, based on an unusual shoe wear pattern.  There was no objective evidence of swelling, instability, weakness, while standing and walking, hammertoe, vascular or skin abnormality, pes cavus, union or nonunion of the tarsal or metatarsal bones, flatfoot, muscle atrophy of the foot, or foot deformity.  Diagnostic test results revealed an impression of some degenerative changes at the metatarsophalangeal joint of both first toes, along with bone spurs on the right, and left calcaneus.  The Veteran was diagnosed with hallux rigidus painful limited motion, with significant effects on occupational functioning, insofar as the Veteran was assigned different duties while working as a police officer.  The examiner also noted the Veteran's right toe disability had mild effects on bathing, dressing, toileting, and grooming; moderate effects on traveling, feeding, driving, chores, and shopping; and severe effects on exercise, sports, and recreation.  

A VA rehabilitation clinic note, dated in February 2011, reflects findings of hallux valgus deformity of bilateral first metatarsophalangeal joints consist with bunions, and with skin darkening over the metatarsophalangeal joints as well.  

A July 2011 VA primary care note shows the Veteran complained of recurrent big toe pain and swelling in the area of the great toe, although there was no swelling at the time of the examination, nor was there any redness observed.  The Veteran was described as having full range of motion in his feet.  It was recommended that he be checked for gout.  

A February 2012 VA podiatry clinic note reflects the Veteran sought consultation for recurrent big toe pain.  It was noted that he was taking Sulindac for pain and arthritis.  The Veteran reported he has tried orthopedic inserts and wears shoes which are broken in as they are more conformed to his feet.  On physical examination the podiatrist noted the Veteran was tender to palpation of the dorsal first metatarsophalangeal joints bilaterally, and he had decreased range of motion but no crepitus.  The Veteran complained of a hard end feel with dorsiflexion, and was observed to have rectus hallux.  X-ray testing revealed findings of some degenerative changes seen at the metatarsophalangeal joint of both first toes, and bone spurs seen on the right and left calcaneus.  The Veteran was diagnosed with hallux rigidus/degenerative joint disease of the first metatarsophalangeal joints bilaterally.  

During his May 2013 hearing, the Veteran testified that he underwent treatment by a VA podiatrist when he was prescribed orthopedic shoes due to symptoms of limited flexibility, foot swelling, and foot pain with prolonged walking.  

A December 2013 VA foot examination report reflects a diagnosis of contusion right great toe.  The examiner observed the Veteran did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, acquired claw foot, malunion or nonunion of the tarsal or metatarsal bones, bilateral weak foot, or any other foot injuries; however, he did have hallux rigidus with severe symptoms, with function equivalent to amputation of the great toe.  His right toe disability was manifested by 5 degrees of bilateral passive dorsiflexion at the first metatarsophalangeal joints, bilaterally, and extremely painful apropulsive gait in which he did not propel off his big toes.  The Veteran did not use any assistive devices as a normal mode of locomotion.  Diagnostic testing revealed findings of degenerative or traumatic arthritis in both feet.  The examiner indicated that the Veteran's right toe disability significantly impacted his employment because he was confined to working a desk job as a police officer.  The examiner characterized the Veteran's right toe disability as severe loss of motion due to his in-service injury.  

Under DC 5281, hallux rigidus, unilateral, severe is to be rated as hallux valgus, severe.  Under DC 5280, hallux valgus, unilateral, is to be rated severe, and assigned a 10 percent disability rating, if it is the equivalent to amputation of the great toe.  As the Veteran has  consistently complained about severe right great toe symptoms impacting his ability to walk and stand, and as he has been diagnosed with hallux rigidus with severe symptoms, with the function equivalent to amputation of the great toe, he is more appropriately rated as 10 percent disabling, which is the maximum rating afforded under DC 5281.  

There is no evidence of malunion or nonunion of the tarsal or metatarsal bones; thus, a  higher rating is not warranted under DC 5283.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in order to evaluate the existence of any functional loss due to pain, or any weakened movement, excess fatigability, incoordination, or pain on movement of the Veteran's right great toe disability.  However, the Board finds that that level of work impairment is already contemplated by the 10 percent rating for the right great toe disability.  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 10 percent for the right toe disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right toe symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of the currently assigned rating would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002).  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Right knee disability

The RO has evaluated the Veteran's right knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5261 effective April 12, 1994.  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In considering the residuals of injury, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.  

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.  

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a 0 percent rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, DC 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees and a 0 percent rating for limitation to 5 degrees.  38 C.F.R. § 4.71a, DC 5261.  

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), 5259 (removal of semilunar cartilage that is symptomatic), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

A VA joints examination, dated in June 2008, shows the Veteran denied a history of hospitalization or surgery; trauma to the joints, or neoplasm.  He also did not require assistive aids to walk, and there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis, although there were functional limitations on standing and walking, insofar as the Veteran was unable to stand for more than 1 hour or walk for more than one quarter of a mile.  The Veteran reported symptoms of effusion, weakness, stiffness, pain, giving way, warmth, swelling and tenderness in his right knee, but denied flare-ups of joint disease, deformity, episodes of dislocation or subluxation, episodes of locking, or instability.  

On physical examination, the Veteran's gait was described as antalgic.  No loss of a bone or part of a bone, inflammatory arthritis or joint ankyloses was observed.  However, there was crepitus, tenderness, painful movement, weakness, and guarding of movement observed in the right knee.  There were no bumps consistent with Osgood-Schlatters disease, no mass behind the knee, no instability, and no meniscus abnormality; however, the examiner reported symptoms of grinding, and patellar abnormality in the form of subpatellar tenderness.  Range of motion test results included active and passive flexion from 0 to120 degrees with pain beginning at 80 degrees and ending at 120 degrees, and without additional loss of motion on repetitive use.  Diagnostic testing revealed an impression of some bony spurring is seen on the right and left patella.  The examiner indicated the Veteran's right knee disability had no effect on feeding or grooming; mild effect on shopping, traveling, bathing, dressing, and toileting; moderate effect on chores; severe effect on exercise, sports, and recreation as the result of decreased mobility, manual dexterity, and strength, as problems with lifting and carrying, and lower extremity pain.  

An April 2009 VA primary care note shows the Veteran indicated that his bilateral chronic, severe knee pain gives him problems with climbing up and down the stairs.  

VA physical medication rehabilitation outpatient notes, dated in 2011, reflect the Veteran underwent three Hyalgan Injections to treat his bilateral knee pain.  The Veteran reported that the pain had gotten somewhat worse, and that while he was walking his right knee especially felt like it gave out on him.  Pain was worse with prolonged standing, running and weight-lifting, and was not relieved much at all; however, he did report some relief from his injections.  A November 2011 VA rehabilitation consultation note indicates the Veteran complained of knee pain when walking up stairs and that his knees gave away 1 to 2 times a week.  

A March 2013 VA rehabilitation medicine clinic note reveals the Veteran was treated for bilateral knee pain and instability.  He described the pain as sharp and non-radiating, and worse with flexion and physical activity.  He also noted that he experienced some swelling with prolonged activity.  He reported symptoms of "popping and clicking" in his knees and that he has fallen several times while playing basketball due to knee instability, although he denied using any knee
brace or cane.  On physical examination, there were no obvious deformities, swelling, erythema, or effusion.  Point tenderness to palpation was around the lower portion of the patella bilaterally, and there was pain with movement of the patella.  There was also moderate crepitus bilaterally, worse on the left; however, the Veteran had full range of motion, no laxity upon valgus or varus stress, or genuvalgus.  

An April 2013 private treatment record from "Xtreme Physical Therapy" indicates the Veteran's pain limited his functional activities.  Range of motion testing of the right knee revealed no more than 110 degrees flexion and 0 degrees extension.  A May 2013 letter from Xtreme Physical Therapy reflects that the Veteran had been diagnosed with osteoarthritis in both knees, as well as difficulty ascending and descending stairs, along with multiple occasions of knee buckling secondary to inadequate strength and difficulty with prolonged standing and sitting.  It was noted that to alleviate the Veteran's pain he received injections to his knees with temporary relief.  It was also noted that the Veteran's knees had impaired active range of motion and impaired strength.  

During his May 2013 hearing, the Veteran testified that had undergone knee injections in 2011 or 2012 due to his symptoms of extreme pain, leg collapsing when walking up stairs, and inability to stand for prolonged periods of time.  He also reported that might soon have to undergo right knee replacement surgery.  

During the October 2013 VA joints examination, the Veteran was diagnosed with patellofemoral syndrome of the right knee, as well as a recent, unrelated to the Veteran's military service or service-connected right knee disability, right hamstring tear, and obesity.  The Veteran reported that he experienced flare-ups which caused him to have a weak posterior thigh for which he was on leave from work.  Range of motion testing revealed right knee flexion to 120 degrees, and extension to 0 degrees.  The examiner noted that flexion was only limited due to the thickness of the Veteran's thighs/legs.  The Veteran was able to perform repetitive-use testing with 3 repetitions without an additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  He had functional loss, functional impairment or additional limitation of range of motion of the knee and lower leg after repetitive use, to include less movement than normal in both knees.  He did not have tenderness or pain to palpation for joint line or soft tissue of either knee.  His right knee had normal muscle strength, and his anterior instability (Lachman test), posterior instability (posterior drawer test), medial-lateral instability (valgus/varus) were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation, no shin splints, no meniscal conditions or surgical procedures for a meniscal condition, no total knee joint replacement, and no arthroscopic or other knee surgery.  The examiner observed the Veteran used a brace on a constant basis for his recent right hamstring strain.  On diagnostic testing degenerative or traumatic arthritis was diagnosed in both knees, but there was no X-ray evidence of patellar subluxation.  The examiner opined that the Veteran's knee and/or lower leg conditions impacted his ability to work because he was off work.  

A January 2014 treatment record from the Tulane Orthopedic Clinic confirms the Veteran was treated for a hamstring injury to his right leg related to his work as a police officer in July 2013.  

Based upon the lay and medical evidence of record, for the entire appeal period, the Veteran is entitled to separate 10 percent ratings under DCs 5257 and 5260 relating to the right knee.  As such, a rating of 10 percent is warranted for the Veteran's right knee disability under DC 5257, and a separate 10 percent rating is warranted under DC5260, as the right knee symptoms include both lateral instability and painful range of motion.  However, the Board does not find that disability ratings in excess of 10 percent are warranted under either diagnostic code because the Veteran's lateral instability is no more than slight, and his flexion is limited to 120 degrees even with pain.  By his own testimony during treatment, he has experienced instability while playing basketball, and occasionally when walking up stairs.  As noted, extension is to 0 degrees, and there is no credible lay or medical evidence of ankylosis, dislocated or removed semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

This claim has also been reviewed with consideration of whether staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's right knee symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that ratings in excess of the currently assigned rating would be warranted under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left testicle disability

The RO has evaluated the Veteran's left testicle disability noncompensable under 38 C.F.R. § 4.115b, DC 7523, effective April 1, 1992.  Complete atrophy of one testis warrants a noncompensable evaluation, and complete atrophy of both testes warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, DC 7523.  

When evaluating any claim involving loss or loss of use of one or more creative organs refer to 38 C.F.R. § 3.350 to determine whether the Veteran may be entitled to special monthly compensation.  The Board notes that an April 2003 rating decision already awarded special monthly compensation for loss of a creative organ effective November 20, 2002.  

In the Veteran's case, preponderance of the clinical and lay record fails to support complete atrophy of both testes.  Thus, his claim for an increased rating must be denied.  

A July 2008 VA urology examination report shows that on physical examination the penis and testes were within normal limits, with left inguinal scar healing well and no hernias, fistulas, or specific residuals of genitourinary disease including post-treatment residuals of malignancy.  Testicular atrophy, size and consistency were observed to be within normal limits, as were sensation and reflexes.  Semen analysis including sperm count was to be performed in the near future as a follow-up to the varicocelectomy, but endocrine evaluation was within normal limits.  The Veteran was diagnosed with infertility, left varicocele status-post surgery times 2, most recent May 2008, and intermittent ED.  

VA urology notes, dated throughout 2008, show that the Veteran was being treated for pain in the scrotum related to a microscopic left varicocoelectomy.  In May 2008 he was scheduled to undergo surgery for recurrent varicocele after a private pathology report revealed findings of clinical varicocele.  Post-surgical treatment, the urologist observed the Veteran had been doing well, the incision healed well, there was no hydrocele or recurrence of varicocele, and there was no hematoma.  The Veteran did complain of scanty ejaculation, but the semen analysis count was characterized as normal, despite there being abnormalities noted in 1998.  Also, from 2007 to 2008 the Veteran was treated for genital verrucae.  

A February 2013 private treatment record shows the Veteran was treated for painful testicles.  He denied that there was swelling of the scrotal area, but described tenderness.  On Physical examination, no masses were palpated, and there was no tenderness.  The penis appeared to be essentially normal and was circumcised.  No external lesions or masses were present, and there were no internal masses or lesions, or tenderness noted.  The meatus was observed to be normal in size and location, there was no erythema or edema of the scrotal skin, no evidence of scrotal cysts or rash, and no inguinal hernia noted.  The left testicle was normal to palpation, and no masses or tenderness was noted.  The left and right epididymi were tender but not enlarged.  Both seminal vesicles were normal in size and are not tender.  

During his May 2013 hearing, the Veteran testified that he experienced symptoms of periodic swelling of the testes, which was treated with medication.  

A November 2013 VA genitourinary examination report indicates the Veteran characterized his main problem as persistent infertility and ED.  His treatment plan did not include taking continuous medication for his left testicle disability, and he did not have an orchiectomy, voiding dysfunction, or urinary tract/kidney infections; however, he did have ED of an unknown etiology.  The examiner noted that with the Veteran's ED, he was unable to achieve an erection sufficient for penetration and ejaculation without medication, but could with medication.  The Veteran did not have retrograde ejaculation, or a history of chronic epididymitis, epididymo-orchitis or prostatitis.  On physical examination, the penis and epididymis were found to be normal, but testicular examination of the right testicle revealed findings of size 1/3 or less of normal, and size 1/2 to 1/3 of normal in the left testicle.  The Veteran did not have a benign or malignant neoplasm or metastases related to his left testicle disability.  The examiner observed that this disability had no impact on the Veteran's ability to work.  The examiner noted that the Veteran had undergone two varicocelectomies for low sperm count, but opined that the cause of his ED was unknown.  

Preponderance of both the clinical and lay evidence reveals that at no point during the appeal period has the Veteran had complete atrophy of both testes.  There is no basis for any staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a compensable disability evaluation for the service-connected left testicle disability under 38 C.F.R. § 4.115b.  

Extraschedular and Total Disability Rating based on Individual Unemployability (TDIU)

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's right toe, right knee, and left testicle disabilities.  The rating criteria are therefore adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's right toe, right knee, and left testicle disabilities, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Veteran is currently employed as a police officer and was recently treated in 2013 and 2014 for injuries sustained while attempting to apprehend a subject that are unrelated to his service-connected disabilities.  Also, there is no evidence of frequent periods of hospitalization due to his right toe, right knee, and left testicle disabilities.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Court of Appeals for Veterans Claims (Court) has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as per his 2013 VA examination reports, the Veteran is currently employed.  Thus, TDIU is not warranted by the record.  


ORDER

A disability evaluation in excess of 10 percent for the right toe disability is denied.  

A disability evaluation in excess of 10 percent for limitation of motion of the right knee disability is denied.  

Subject to the law and regulations governing payment of monetary benefits, a 10 percent disability rating for slight, recurrent subluxation of the right knee disability is granted.  

A compensable evaluation for the left testicle disability is denied.  


REMAND

As noted, the Veteran submitted a VA Form 21-4142 in May 2014, in which he requested that records from "Tulane Medical Center" dated from 1996 to the present (May 2014), pertaining to his ED claim, be obtained.  Although records have been obtained from Tulane Medical Center dated to January 2014, another attempt must be made to procure the outstanding records, dated from January 2014 to May 2014.  

Accordingly, the case is REMANDED for the following action:

1. Request outstanding treatment records from Tulane Medical Center, dated from January 2014 to the present.  Once obtained, the treatment records should be associated with the Virtual VA file.  Any negative responses should be documented in the record in accordance with 38 C.F.R. § 3.159(e) (2013), if appropriate.  

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


